COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of B.M.D., aka B.D., and K.J.H. v. Department of
                          Family Protective Services

Appellate case number:    01-14-00198-CV

Trial court case number: 2012-04204J

Trial court:              315th District Court of Harris County

      Appellant’s counsel filed a brief concluding that the above-referenced appeal is frivolous.
See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Counsel has not,
however, filed a motion to withdraw from representation.
        If appointed counsel believes that an appeal is frivolous, counsel must request permission
to withdraw. See id. An Anders brief must accompany a motion to withdraw, neither the brief
nor the motion may be filed on its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex.
Crim. App. 2008).
        Accordingly, we ORDER appellant’s appointed counsel, William Thursland, to file with
the Clerk of this Court within 10 days of the date of this order a motion to withdraw that
complies with Texas Rules of Appellate Procedure 6.5 and 9 if he believes that an appeal is
frivolous. See TEX. R. APP. P. 6.5, 9; Schulman, 252 S.W.3d at 410, 412.


       It is so ORDERED.

Judge’s signature: ____/s/ Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: May 15, 2014